DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 32 are allowed because there is no prior art that teaches the underline portion of the claims

Regarding claim 1 “An apparatus comprising: 
a communication node comprising a signal processing module configured to: 
monitor a transformer configured to distribute electric energy to a plurality of buildings in a grid; 
communicate wirelessly with a plurality of electric meters associated with the plurality of buildings via a first, wireless utility mesh network, of which the apparatus is a part, comprising the apparatus and the plurality of electric meters, wherein the apparatus receives metering data from the plurality of electric meters via the wireless utility mesh network; 

determine corresponding signaling containing information about the digital content requested by the communications device and transmit said corresponding signaling containing information about the digital content requested to a central location for further processing, based upon the request received;
receive signaling containing information about collected data, including some combination of electrical signaling data related to electrical signaling being processed by the transformer located and arranged in the wireless utility mesh network and to which the apparatus is mounted, the metering data, and otherAttorney Docket: 756-002.006-2 wireless network data related to other wireless network communication devices or nodes deployed in the wireless utility mesh network; and 
determine corresponding signaling containing information about the collected data and transmit said corresponding signaling containing information about the collected data to the central location to perform one or more utility analyses, at least in part based on the collected data.”

Regarding claim 32 “A system comprising: 
an apparatus configured to monitor performance of a transformer configured to distribute electric energy to a plurality of buildings in a grid; 
a plurality of electric meters associated with the plurality of buildings configured to monitor electricity usage at the plurality of buildings; 

a wireless digital content delivery mesh network comprising the apparatus and the plurality of communications devices, wherein the plurality of communications devices are configured to transmit requests for digital content to the apparatus and the apparatus is configured to transmit digital content to the plurality of communications devices through the wireless digital content delivery mesh network; and 
a central location; 
wherein the apparatus is further configured to: 
determine corresponding signaling containing information about the digital content requested by one of the plurality of communications devices and transmit said corresponding signaling containing information about the digital content requested to the central location for further processing, based upon the request received; 9Application Serial No. 15/250,119 
Attorney Docket: 756-002.006-2 receive signaling containing information about collected data, including some combination of electrical signaling data related to electrical signaling being processed by the transformer located and arranged in the wireless utility mesh network and to which the apparatus is mounted, the metering data, and other wireless network data related to other wireless network communication devices or nodes deployed in the wireless utility mesh network; and 
determine corresponding signaling containing information about the collected data and transmit said corresponding signaling containing information about the collected data to the central location to perform one or more utility analyses, at least in part based on the collected data.”

Cumeralto et al. (US 2010/0026517) teach a wireless data collection system for a utility metering environment includes multiple endpoint with wireless transceivers, and a collector with transceiver for communicating with endpoints.   The meter/endpoint prepares/formats packets of request data to send out to a collection system (see paragraph [0041]-[0042]).  Cumeralto discloses metering data was prepared/formatted but fails to teach what was claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L. T. N/
Examiner, Art Unit 2459

/Backhean Tiv/Primary Examiner, Art Unit 2459